 

{

beets: OSTRCT CAR aia cv-01924-SM-DPC ,D
| EASTERN DISTRICT - Ste | . fw
JUN 17 2020 hey ES Oust Court
poe
SAROLL MICHEL i. Sten (>t SHU = of | Qua

ocumen t590 Filed 06/17/20 Page 1of7

 

FILED

 

 

 

 

CLERK

 

Ciul Acten
Ble az

. Ne
nue test Steecs Of pp reshiory “Ee (4

SCANNED at LSP and Emailed
647-2010 by KC . G pages

\eesu S date initia's No.

“y OF ews Onavs,
Deteadaut | oe ee

Notte of A (pes [

| Cec Quen cern Were atte \1Lotiower

Be es + S HO wore: Lins / v SMES _
‘ste CounF E ete Onofre of
= — (ot&

 

 
@ 2:12-cv-01924-SM-DPC Document 590 File d 06/17/20 Page 2 of7

SAW +0 Ally Vir 42
& one: pled: ge te

ae OF  Mepel PUCsvAnt Cee
ry) Wee Pecequce

n vie U(A)

AONE States. EVEN ug U's
jet (Moto ev fore iM eeEnte rn DAS
tle on Novesebers 1 De + oes
1 tessed « HA luis Henarcetole ,
sade tes D fete oe

Eon +f “Taisa

 

i remy fis (2, toa URS Aloo
EN ENE | (ry Hue Curbs ae
ul of. PE rope setony (Martie

 

 
of Tarteeyertio. As of Ks Glet le
ON Avec $y Jaw, and Enid OW
(we jo, 22 Driven Wishes te
Appa KL tWee 2) KYfwigs, Ws
Novembec (2, bie tig sf (Wetton
Fon. o cheat R t lif +; at
Wi OEWH NE? (UA e Ucare IN
: shone tot x tO. TN.
TE Vestn nw o- elot In Urs

Seeossy 8 | v Of Duteaye.
<tee As Mere ot M

(elt Soul! (oye
ben Esrtittcd: (Uptins ,
+iveNtion As of Re ES

 

 
Awk TN yercten SS -
we uke wie Aging “ty lef Ate

[frees In +) {
(una! ‘lel |" om echt i

). (Votan for, (ovtéze ven
en as Of [eplot.

3

{petit SAG tuctere Stes. UW) “ -

LN Z
"tee NTHo (Ss of ole AS O Ws

(thio ny (
sei pase Re 2 N -
Ke wy OE pepe [<x vigne te

caulk

tpl geal , be Us
py le L444 \2) “Boles I AY, Tipe
Hote

 

 

_tee

 
924-SM-DPC Document 590 Filed 06/17/20 Page 5 of 7

A} set Ph a Pi4ys s ShEnue
tN

 
 

 

 

 

 

 

 

 

 

bot

 

 

 
Case 2:12-cv-01924-SM-DPC Document 590 Filed 06/17/20 Page 7 of 7

eFile-ProSe

From: Angola E-Filing <LSP_prisonerefiling@doc.la.gov>
Sent: Wednesday, June 17, 2020 2:02 PM

To: eFile-ProSe

Subject: Angola E-Filing

Attachments: DOC # 92812.pdf
